Title: To Benjamin Franklin from the Marquis de Mirabeau, 19 July 1777
From: Mirabeau, Victor de Riquetti, marquis de
To: Franklin, Benjamin


Le 19e juillet 1777
Le Marquis de Mirabeau desireroit fort avoir l’honneur de voir Monsieur franklin; et il n’a pas un instant perdu de vue ce desir et la reconnoissance des demarches que Monsieur franklin a bien voulu faire pour luy procurer cet avantage. De cruelles affaires, dont les suittes le retiennent encor l’empéchêrent de pouvoir se livrer a son desir. Il a manqué Monsieur franklin a passy ce jour exprès qu’on luy avoit donné pour cela; le malheur arrivé depuis a l’excellent docteur Mr. dubourg l’a encor reculé. Se voyant prèt maintenant a obtenir la liberté d’aller a la campagne, il se reprocheroit beaucoup de partir sans avoir marqué son attachement et son Respect a l’homme de la providence. Il suplie donc Monsieur franklin de vouloir bien luy marquer 1° le jour et l’heure ou il le trouveroit libre a sa campagne, 2° celuy qu’il pourroit luy donner pour venir diner avec luy et promener ou dans sa bibliotêque ou dans son jardin.
 
Addressed: A Monsieur / Monsieur Le Docteur / franklin / À Passy.
